DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Patent Application Publication No. 2015/0182844) hereinafter referred to as Jang; in view of Fletcher et al. (U.S. Patent Application Publication No. 2016/0232550) hereinafter referred to as Fletcher.
Regarding claim 1, Jang teaches a system for providing exercise incentives, the system comprising: 
a pair of exercise shoes (Fig. 1 and 3, elements 101 and 301), at least one of the pair of shoes including 
a first controller (Abstract), 
a wireless transceiver (Fig. 3, element 310 communication unit, ¶[0069]), and 
an exercise measuring means (Fig. 3, element 304 acceleration sensor, 302-303 pressure sensor, 306 altitude sensor), the first controller having a first processor and a first memory (¶[0066]), and wherein the wireless transceiver and the exercise measuring means are in communication with the first controller (Fig. 3, devices are in communication wirelessly); 
a software application downloadable to an electronic device and configured to wirelessly communicate with the at least one shoe via the electronic device (¶[0070]); and 
a server (Fig. 3, element 312 user management server) in communication with the software application, the server including a second processor and a second memory (¶[0070], ¶¶[0073-0074]), the second memory storing computer executable instructions that allow the second processor to: 
receive exercise-data collected by the exercise measuring means (¶[0086]); 
save the exercise-data to a user-profile located in the second memory (¶[0089] collected uploaded results by user).
does not teach generating a monetary amount based on the exercise-data; and therefore crediting the monetary amount to the user-profile.
Attention is drawn to the Fletcher reference which teaches generating a monetary amount based on user exercise-data (¶[0091], ¶¶[0167-0173]); and therefore crediting the monetary amount to a user-profile stored on a server (¶[0090]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the smart shoes of Jang to include a monetary reward for certain types of activity, as taught by Fletcher, because the system of reward helps address infrastructure issues, reduce congestion on the roads, decrease stress and wasted time for commuters, etc. (Fletcher ¶[0025]).
Regarding claim 3, Jang as modified teaches the system of claim 1.
Jang further teaches wherein the exercise measuring means includes at least one accelerometer (Fig. 3, element 304 acceleration sensor, 302-303 pressure sensor, 306 altitude sensor).
Regarding claim 4, Jang as modified teaches the system of claim 1.
Jang further teaches wherein the exercise measuring means includes at least one motion sensor (Fig. 3, element 304 acceleration sensor, 302-303 pressure sensor, 306 altitude sensor).
Regarding claim 5, Jang as modified teaches the system of claim 1.
Jang does not teach a global positioning system (GPS) receiver.
Fletcher further teaches wherein the exercise measuring means includes a global positioning system (GPS) receiver (¶[0140]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exercise measuring of Jang to include a GPS device, as taught by Fletcher, because Fletcher teaches that use of mobile GPS-enabled devices are easily portable for the user (Fletcher ¶[0199]).
Regarding claim 12, Jang as modified teaches the system of claim 1.
Jang further teaches wherein one or both of the pair of shoe includes at least one battery (¶¶[0066-0067] power supply unit is storing power and providing it to the shoes).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fletcher as applied to claim 1 above, and further in view of Rosado (U.S. Patent Application Publication No. 2018/0342106) hereinafter referred to as Rosado.
Regarding claim 2, Jang as modified teaches the system of claim 1.
Jang and Fletcher do not teach wherein the monetary amount is credited as cryptocurrency.
Attention is brought to the Rosado reference, which teaches a gamified smartphone application including monetary rewards that are credited as cryptocurrency.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the monetary rewards of Jang as modified to use cryptocurrency, because Rosado teaches that 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fletcher as applied to claim 1 above, and further in view of London (U.S. Patent Application Publication No. 2018/0160975) hereinafter referred to as London.
Regarding claim 6, Jang as modified teaches the system of claim 1.
Jang and Fletcher do not teach a voice command device.
Attention is brought to the London reference, which teaches a pair of shoes including a voice command device (¶[0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate voice control, as taught by London, into the smart shoes of Jang, because London teaches that it beneficially supplies responsive output from the shoes (London ¶[0030]).
Regarding claim 7, Jang as modified teaches the system of claim 6.
London further teaches wherein the voice command device is configured for communication with a software application (¶[0046], ¶[0043]).
Claim(s) 8-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fletcher as applied to claim 1 above, and further in view of Gruentzig (U.S. Patent Application Publication No. 2021/0145450) hereinafter referred to as Gruentzig.
Regarding claims 8-10 and 13, Jang as modified teaches the limitations of claim 1.
Jang and Fletcher do no teach wherein each shoe of the pair of shoes includes a set of massage pads distributed about a base of each shoe and an air pressure system, wherein each set of massage pads are configured to massage each foot of the user in various areas via air pressure selectively pumped in and out of each set of massage pads by the air pressure system.
Attention is drawn to the Gruentzig reference, which teaches a wearable device comprising a pneumatic massage system, wherein each set of massage pads are configured to massage each foot of the user in various areas via air pressure selectively pumped in and out of each set of massage pads by the air pressure system (¶[0570]) and where the device may be a pair of shoes (¶[0058], ¶[0119]).
It would have been obvious to one of ordinary skill in the art to incorporate a pneumatic massage system, as taught by Gruentzig, into the smart shoes of Jang as modified, because Gruentzig teaches that massage therapy is “essential” in managing muscular comfort, circulation, blood clots, and relaxation and that automated massages are particularly helpful to people who have disabilities (Gruentzig ¶[0567]).
Regarding claims 14-16, Jang as modified teaches the system of claim 13.
Gruentzig further teaches, wherein each massage pad in each set of massage pads is configured for independent activation (¶[0570]), the air pressure system is configured for communication with the software application, and each massage pad is selectively activated via a user input on the software application (¶[0572]).
Claim(s) 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Fletcher as applied to claim 1 above, and further in view of Antonetti et al. (U.S. Patent Application Publication No. 2018/0055140) hereinafter referred to as Antonetti.
Regarding claims 11 and 19-20, Jang as modified teaches the system of claim 1.
Jang and Fletcher do not teach wherein each shoe of the pair of shoes further includes a heating and cooling mechanism configured to selectively cool and heat each foot of the user.
Attention is brought to the Antonetti reference, which teaches wherein each shoe of a pair of shoes (in this case shoe insoles) includes a heating and cooling mechanism configured to selectively cool and heat each foot of the user, wherein the heating and cooling mechanism is configured for communication with the software application (¶¶[0079-0085]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the smart shoes of Jang as modified to include a heating and cooling mechanism, as taught by Antonetti, because it increases the comfort of the user (Antonetti ¶[0200]) and because it controls the temperature of the insole based on temperature feedback, avoiding the disadvantages in the prior art (Antonetti ¶[0015]).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Fletcher, and Gruentzig as applied to claim 13 above, and further in view of London (U.S. Patent Application Publication No. 2018/0160975) hereinafter referred to as London.
Regarding claims 17-18, Jang as modified teaches the system of claim 13.
Jang as modified does not teach a voice command device.
Attention is brought to the London reference, which teaches a pair of shoes including a voice command device (¶[0046]) configured for communication with a software application (¶[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate voice control, as taught by London, into the smart shoes of Jang, because London teaches that it beneficially supplies responsive output from the shoes (London ¶[0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792
       
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792